Citation Nr: 0606467	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a higher initial rating for vasovagal syncope, 
evaluated non-compensable prior to January 30, 2003 and 10 
percent thereafter.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran had active service from April 1981 through April 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for vasovagal syncope and assigned an 
initial non-compensable evaluation, effective May 1, 2001.  
The veteran appealed the initial rating assigned.  In a 
rating decision dated October 2004, the RO granted a 10 
percent rating effective January 30, 2003.  The Board has 
rephrased the issue listed on the title page to reflect that 
this is an initial rating claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (Where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.).


FINDING OF FACT

Since discharge from service, the veteran's vasovagal syncope 
has been manifested by syncopal episodes occurring at a rate 
of about four times during a twelve month period.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, 
for vasovagal syncope have been met since May 1, 2001.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8108, 8911 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Vasovagal Syncope 

The veteran claims entitlement to a higher initial evaluation 
for his service connected vasovagal syncope.  Historically, 
he served as a helicopter pilot during service.  Beginning in 
1989, he had several instances of brief syncopal episodes 
with neurology and cardiology consultations resulting in a 
diagnosis of vasovagal syncope.  He was placed on beta 
blocker medication for a short time period.  He was retired 
from service in April 2001.

The veteran filed his original application for service 
connection for vasovagal syncope in July 2001.  In a December 
2001 VA examination, he reported his in-service history of 
syncopal episodes initially treated with beta blockers.  
However, he discontinued use of the medication because it 
precluded him from flying status.  Thereafter, he reported 2 
episodes of near syncope manifested by a fluttering sensation 
in his throat with a slowing down of his pulse.  He lied down 
to let the symptoms pass and usually became diaphoretic in 
the process.  Following the examination, the examiner 
provided the following impression:

IMPRESSION:  There are many causes of symptomatic 
bradycardia.  This patient does not have a 
neurologic problem, he has a cardiac problem.  He 
is still symptomatic but now working since onset 
of the symptoms and aborts the episodes of syncope 
by lying down.  Should he have more of the 
episodes under circumstances in which he would not 
lie down, he would be likely to have another 
syncopal episode.

In a February 2002 VA heart examination, the veteran reported 
a history of syncopal episodes in September 1998 and February 
1999 wherein he was placed on beta blockers.  After he 
discontinued use of beta blockers in December 2000, he had an 
instance of syncope in October 2001 and then two other 
episodes of near syncope that resolved with lying down.  His 
physical examination confirmed a diagnosis of vasovagal 
reaction causing syncopal episodes.

In April 2002, the RO granted service connection for 
vasovagal syncope and assigned a non-compensable rating, 
effective May 1, 2001. 

In a statement received in November 2002, the veteran 
reported loss of his pilot's license due to his diagnosis of 
vasovagal syncope.  He indicated that he continued to suffer 
from episodes of passing out that lasted several seconds in 
duration and occurred approximately 3-4 times per year.

In April 2004, the veteran submitted a medical statement from 
Kerry Schwartz, M.D., that stated as follows:

[The veteran] has been my patient since December 
2002.  After a thorough examination and testing, 
I have determined that [the veteran] has 
neurocardiogenic syncope.  I have prescribed 
Norpace X1 and Toprol to control the syncopal 
episodes he continues to have at a rate of 3-4 
episodes per year.  This medication regimen has 
controlled the severity of the episodes but not 
the rate of occurrence.  It is my opinion that 
[the veteran] will have to stay on some form of 
medication for the remainder of his life to 
control these episodes as there is no cure for 
this condition.

Additionally, it is my opinion that [the veteran] 
should not be employed in positions that may 
endanger the lives of others.  He should not be 
employed in positions such as commercial pilot, 
commercial or school bus driver, or heavy 
construction equipment operator to reduce the 
potential for personal injury and damage to 
property.

The clinical records from Dr. Kerry record a history of two 
near fainting episodes in January 2003, one episode in May 
2003, and another episode in August 2004.

By means of a rating decision dated October 2004, the RO 
increased the rating to 10 percent based on private medical 
evidence submitted by the veteran and assigned an effective 
date of January 30, 2003. 

In October 2005, the veteran underwent a VA examination for 
neurological disorders at which time it was reported that 
since he was put on Toprol, he has had episodes of syncope 
that occurred from one to two times every six months and that 
he had had 4 episodes in the last 12 months.  The episodes 
were described as lasting from four to ten seconds.  The 
diagnosis was neurogenic syncope which the examiner 
characterized as mild.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis or for those not fully supported by clinical and 
laboratory findings.  Ratings will not be assigned to organic 
diseases and injuries by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board considers all the evidence of 
record but only reports the most probative evidence regarding 
the current degree of impairment which consists of records 
generated in proximity to and since the claims on appeal.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

In reviewing the disability on appeal together with the 
provisions of the Rating Schedule, it is determined that 
vasovagal syncope is most appropriately rated as analogous to 
epilepsy, petit mal.  38 C.F.R. § 4.124a, Diagnostic Code 
8911 (2005).  The rating criteria for seizure disorders, 
including petit mal epilepsy, provide a 10 percent rating for 
a confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent rating is warranted for 1 major seizure during 
the preceding 2 years or 2 minor seizures during the 
preceding 6 months.  A 40 percent rating is assigned for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  A 60 percent rating is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year.  An 80 percent rating is assigned for 4 major 
seizures, or more than 10 minor seizures weekly, during the 
preceding year.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2005).

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2005).  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated   
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a (2005). 

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a 20 percent 
rating for vasovagal syncope have been met since the 
effective date of the award of service connection.  The 
evidence shows that the veteran has been on medication for 
his disability since January 2003.  During an October 2005 VA 
exam, the veteran complained of syncopal episodes occurring 1 
to 2 times every 6 months each lasting for 4 to 10 seconds.  
Thereafter, he reported his syncopal episodes as occurring 3-
4 times per year.  Dr. Kerry has reviewed his reported 
symptoms and diagnosed his symptoms as neurocardiogenic 
syncope.  Dr. Kerry further reported the occurrence of these 
episodes 3-4 times per year.  Although he was not placed on 
medication until January 2003, the medication only controlled 
the severity of the syncopal episodes but did not affect the 
frequency.  The Board finds that the symptoms summarized 
above more nearly approximate the criteria for a 20 percent 
rating for vasovagal syncope that has been present since the 
effective date of the award. 

The Board further finds, however, that the criteria for a 40 
percent rating have not been met because it has been neither 
shown nor contended that the veteran has experienced 1 major 
seizure in the last 6 months, 2 in the last year, or an 
average of 5 to 8 seizures weekly.  In so holding, the Board 
has deemed the veteran as both competent and credible to 
report his syncopal episodes and relied upon his descriptions 
to assign the 20 percent rating effective to the date of 
claim.  There is no lay or medical evidence to warrant a 
higher rating.  The benefit of the doubt rule has been 
applied in favor of the veteran in assigning the initial 20 
percent rating.  38 U.S.C.A. § 5107(b) (West 2002).

II.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board notes that the veteran was provided a letter on 
September 6, 2001 advising him of the relative duties on the 
part of himself and VA in developing his claim, the types of 
evidence and/or information necessary to establish 
entitlement to service connection, what development VA was 
conducting on his part, and what information and/or evidence 
was required from the veteran.  See 38 U.S.C.A. § 5103 (West 
2002).  The letter also advised him to either send in the 
evidence needed or to advise VA of any additional information 
or evidence that VA could obtain for him.  See 38 C.F.R. § 
3.159(b) (2005).  

In this case, the veteran filed a notice of disagreement 
(NOD) with respect to the initial rating assigned.  In 
February 2004, the RO issued the veteran a Statement of the 
Case (SOC) which advised him of the Reasons and Bases for its 
denial and the schedular and extraschedular criteria for 
establishing entitlement to a higher initial rating.  The SOC 
also provided the veteran with the complete text of 38 C.F.R. 
§ 3.159(b).  VA's General Counsel has concluded that, where a 
section 5103 notice was provided for the initial claim for 
benefits, an additional section 5103 notice was not required 
when the appeal stemmed from an NOD with respect to a 
downstream element of the claim.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is also bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Additionally, the veteran was also provided another letter on 
January 20, 2005 which substantially complied with the VCAA 
notice requirements.  Specifically, the letter told the 
veteran what was necessary to substantiate his claim and 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the document explained that VA 
would help him get such things as medical records or records 
from other Federal agencies, but he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  The January 2005 letter also stated 
the following: "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  There 
is no indication or allegation that any aspect of the VCAA 
notice requirements that may have been issued post-
adjudicatory has prevented him from submitting any pertinent 
evidence and/or information necessary to substantiate his 
claim. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
has obtained all available private evidence and/or 
information and available service medical records that 
include his available induction and separation examinations.  
Thus, the RO has obtained all relevant evidence and/or 
information identified by the veteran as relevant to his 
claim on appeal.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (July 24, 1992).


ORDER

Entitlement to 20 percent initial evaluation, but no higher, 
for vasovagal syncope is granted, effective May 1, 2001. 


____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


